 

Exhibit 10.1

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT IN ACCORDANCE
WITH REGULATION S-K ITEM 601(a)(6) BECAUSE IT WOULD CONSTITUTE A CLEARLY
UNWARRANTED INVASION OF PERSONAL PRIVACY. [***] INDICATES THAT INFORMATION HAS
BEEN REDACTED.

 

May 27, 2020

 

Harout Semerjian

[***]

[***]

Re: Separation from Employment

 

Dear Harout:

 

This confidential separation agreement and release (“Agreement”), sets forth the
agreement reached concerning the termination of your employment with
Immunomedics, Inc. (the “Company”).

 

1.                 Separation Date.

 

(a)               The parties acknowledge that you have resigned from your
positions as Chief Executive Officer and President of the Company and resigned
from the Board of Directors of the Company, which resignations were accepted by
the Company and effective as of May 27, 2020. The parties agree that your
resignation is not the result of any disagreement with the Company, the Board of
Directors of the Company, or management, or any matter relating to the Company’s
operations, policies or practices.

 

(b)               It is agreed that your last day of employment with the Company
will be May 27, 2020 (the “Separation Date”).

 

(c)               On the next regularly scheduled payday following the
Separation Date, you will receive your final paycheck reflecting employment
through the Separation Date, as well as accrued but unused vacation, less
applicable withholding taxes and deductions. In addition, you will be reimbursed
for all customary and appropriate business-related expenses incurred by you
prior to the Separation Date, which shall be subject to and paid in accordance
with the Company’s standard expense reimbursement policies applicable to
senior-level executives.

 

(d)               You acknowledge that, as of the Separation Date, you shall no
longer serve as, and from that date shall not hold yourself out as, an officer,
director, executive, member, trustee, representative, or agent of the Company or
of any parent, subsidiary, or affiliate of the Company, and that you no longer
have authority to act on behalf of or as a legal representative of the Company
or any parent, subsidiary, or affiliate of the Company. Moreover, on and after
the Separation Date, you shall no longer serve or hold yourself out as an
employee of the Company or any parent, subsidiary, or affiliate of the Company.

 



 1 

 

 

(e)               Except as expressly set forth herein, all Company-provided
benefits will terminate on the Separation Date, subject to the terms of the
applicable benefit plans. Any accrued or vested amounts or benefits due to you
will be treated in accordance with the applicable benefit plan, program, or
policy. After the Separation Date, you may be eligible to elect continuation
coverage under the Company’s group health insurance plans for yourself, your
spouse, and your eligible dependents, in accordance with the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), or applicable
state law.

 

2.                 Severance Benefits. In consideration for your signing and not
revoking this Agreement and complying with its terms, and in exchange for the
promises, covenants, and waivers set forth herein, Immunomedics will provide you
with the following separation benefits (collectively, the “Severance Benefits”):

 

(a)                Provided that you timely execute and do not revoke this
Agreement (in the timeframe set forth in Section 14 below) (the foregoing, the
“Eligibility Requirement”), the Company agrees that it shall pay or cause to be
paid to you a cash severance in an amount equal to: (i) $1,012,500, reflecting
eighteen (18) months of pay at your current base salary, plus (ii) $55,327.87,
reflecting thirty (30) days of pay at your current base salary in lieu of the
Company providing 30 days’ notice. The salary continuation, less applicable
withholdings and deductions, shall be paid in substantially equal installments
over an 18-month period consistent with the Company’s regularly scheduled
payroll, with the first installment being paid within sixty (60) days after the
effective date of this Agreement pursuant to Section 14(f) below (“Effective
Date”). The pay in lieu of the Company providing 30 days’ notice, less
applicable withholdings and deductions, shall be paid in substantially equal
installments over a 30-day period consistent with the Company’s regularly
scheduled payroll, with the first installment being paid immediately after the
Effective Date. Payments made under this Section 2(a) shall not be eligible to
be contributed to any retirement, savings, or compensation plan and shall not be
benefit-bearing compensation for purposes of any employee benefit plans of the
Company.

 

(b)               Provided that you timely and properly elect continuation
coverage under COBRA, and further provided that you execute and do not revoke
this Agreement, the Company shall, for a period of eighteen (18) months
following the Separation Date, pay the premiums for COBRA healthcare
continuation coverage for you and, as applicable, your spouse and eligible
dependents, less an amount equal to the required monthly employee payment for
such coverage, calculated as if you continued to be an employee of the Company
throughout such period. The COBRA premiums to be paid by the Company under this
Section 2(b) shall be remitted directly to the health insurance administrator.
Any remaining COBRA premiums shall be your responsibility. Notwithstanding the
foregoing, payments specified under this Section 2(b) shall cease if the
Company’s statutory obligation to provide such COBRA healthcare continuation
coverage terminates for any reason, including but not limited to your failure to
timely elect continuation coverage under COBRA or your failure to timely pay
your share of the COBRA premiums.

 



 2 

 

 

(c)                Provided that you satisfy the Eligibility Requirement, the
Company agrees that from and after the Effective Date, it shall release you from
your post-employment non-compete obligations set forth in Section 7 of the
Employment Agreement (as defined in Section 4 below), provided, however, that
all other post-employment obligations and restrictive covenants to which you are
subject shall continue in full force and effect and be unmodified by the
foregoing waiver.

 

(d)               Provided that you satisfy the Eligibility Requirement,
commencing the Effective Date, the Company will provide six (6) months of senior
executive-level outplacement assistance through a service provider designated by
the Company in its sole discretion. Such outplacement assistance shall be paid
directly by the Company to the service provider. In no event shall you receive
cash or other payments in lieu of outplacement assistance.

 

3.                 Equity. Your outstanding equity grants shall be governed by
and subject to the applicable terms and conditions set forth in your outstanding
awards and the Immunomedics, Inc. 2014 Long-Term Incentive Plan (“LTIP”). In
accordance with the LTIP and your award agreements, all of your outstanding
awards shall be cancelled, forfeited and terminated and of no further force or
effect as of the Separation Date.

 

4.                 Acknowledgments. You agree and acknowledge that:

 

(a)                You would not be entitled to the Severance Benefits set forth
in this Agreement unless you sign and do not revoke this Agreement and comply
with its terms.

 

(b)               The Severance Benefits provided above are in lieu of and in
full satisfaction of any amounts that might otherwise be payable under any
contract, plan, policy or practice, past or present, of Immunomedics or any of
its affiliates, including but not limited to your Executive Employment Agreement
dated April 16, 2020 (the “Employment Agreement”) and the Immunomedics Severance
Pay Plan.

 

(c)                Except as expressly set forth herein, you are not entitled
to, and will not seek, any further compensation or consideration of any kind
from the Company, including wages, bonus, commissions, severance, incentive
compensation, equity, or benefits. You further acknowledge and represent that
during your employment with the Company, you have been paid any and all wages,
bonus, commissions, severance, incentive compensation, equity, or benefits which
are or could be due to you in connection with your employment by the Company
(other than ordinary salary with respect to the current payroll period).

 

(d)               If you decline to execute this Agreement or revoke this
Agreement following execution, or fail to comply with the terms and conditions
of Sections 6 through 10 of this Agreement, all payments under Section 2 shall
immediately cease and you shall be required to repay immediately any cash
severance previously paid by the Company thereunder.

 



 3 

 

 

5.                 Release.

 

(a)               In consideration of the payment and arrangements described in
Section 2 above and for other good and valuable consideration, you, individually
and on behalf of yourself, your heirs, executors, administrators, successors,
and assigns, knowingly and voluntarily hereby release and forever discharge the
Company and its affiliates, related entities, parents, subsidiaries, and
divisions, and each of their past, present, or future officers, directors,
members, partners, managers, stockholders, employees, agents, investors, and
advisors, and each of their respective predecessors, successors and assigns, and
any and all employee pension or welfare benefits plans of the Company, including
current and former trustees and administrators of these plans (collectively, the
“Released Parties”) from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorney fees, damages, indemnities and obligations of
every kind and nature, in law, equity or otherwise, known and unknown, suspected
and unsuspected, disclosed and undisclosed, whether arising from or relating to
your employment with the Company and the termination of that employment or any
other matter or basis.

 

(b)               Without limiting the generality of the foregoing, this Release
includes, but is not limited to, (i) any rights or claims arising under any
federal, state, or local constitution, statute, ordinance, or regulation,
including without limitation, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Civil Rights Act of 1866, Section 1981 through
1988 of Title 42 of the United States Code, the Americans with Disabilities Act
of 1990, the Genetic Information Nondiscrimination Act of 2008, the Family and
Medical Leave Act of 1993, the Equal Pay Act, the Lilly Ledbetter Fair Pay Act,
the Age Discrimination in Employment Act of 1967 (the “ADEA”), the Older Workers
Benefit Protection Act (“OWBPA”), the Rehabilitation Act of 1973, the Employee
Retirement Income Security Act of 1974,the anti-retaliation provisions of the
Fair Labor Standards Act, the Worker Adjustment Retraining and Notification
(“WARN”) Act and any state WARN statutes, the Occupational Safety and Health
Act, the Uniformed Services Employment and Reemployment Rights Act, the
anti-retaliation provisions of the Corporate and Criminal Fraud Accountability
Act of 2002, 18 U.S.C. § 1514A (also known as the Sarbanes-Oxley Act and/or
Dodd-Frank Wall Street Reform Consumer Protection Act), the Fair Credit
Reporting Act, the New Jersey Law Against Discrimination, the New Jersey Family
Leave Act, the Conscientious Employee Protection Act, and the New Jersey Wage
Laws, each of the foregoing as amended; (ii) any rights or claims under any
plan, program, policy, agreement, contract, understanding or promise, express or
implied, written or oral, formal or informal, between the Company or any of the
Released Parties and yourself, including but not limited to the Employment
Agreement; (iii) any claim for unpaid compensation, wages, bonus or incentive
compensation, profits, commission, equity, securities, benefits, vacation,
severance pay, and/or other fringe benefit of the Company or any of the other
Released Parties; (iv) any rights or claims under any common law theory,
including for alleged tortious, negligent, defamatory and/or fraudulent conduct;
and (v) any claim for equitable relief or recover of punitive, compensator, or
other damages or monies, including attorney’s fees or costs.

 



 4 

 

 

(c)                Notwithstanding the foregoing, nothing in this Agreement will
serve to waive or impair (i) any claims or rights that, pursuant to law, cannot
be legally waived or subject to a release of this kind, such as claims for
unemployment or workers’ compensation benefits or claims under the ADEA that
arise after you sign this Agreement, (ii) any rights you may have to vested
benefits under any applicable Immunomedics retirement plan or options under any
equity plans of the Company as of the Separation Date subject to the terms and
conditions applicable to such outstanding options, (iii) any claims or rights
you may have to indemnification and/or coverage under Company D&O policy under
which you are covered as an “insured person” as of the Separation Date, or (iv)
any right you may have to bring appropriate proceedings to enforce this
Agreement. In addition, nothing in this letter limits or waives your right to
seek a judicial determination of the validity of the Release’s waiver of claims
under the ADEA.

 

6.                  No Suits. You hereby represent and warrant that you have not
filed, caused to be filed or permitted to be filed any complaints, charges,
lawsuits or other proceedings against the Company or any of the other Released
Parties, and that no such complaints, charges, lawsuits or other proceedings are
pending. You further agree not to initiate any legal action or proceeding
against the Company or the Released Parties in any forum in connection with the
claims released by you. That said, nothing in this letter prohibits you from
filing a charge with or participating in any investigation or proceeding
conducted by the Equal Employment Opportunity Commission or a comparable state
or local agency (“EEOC”) or with the Securities and Exchange Commission, or any
agency with respect to which such right may not be limited as a matter of law.
You further agree that if you, or anyone on your behalf, files a charge with the
EEOC, civil action, suit or legal proceeding against the Released Parties
involving any matter subject to the Release you waive your right to seek or
recover any personal relief (including but not limited to monetary damages) in
such proceeding; provided, however, that this limitation on recovery shall not
apply to administrative proceedings before the SEC.

 

7.                  Return of Company Property. You represent and warrant that,
that by no later than thirty (30) days after the Separation Date, you shall
return to the Company all property belonging to the Company, including but not
limited to computers, mobile phones, electronic devices, entry badges and keys,
passwords and log-in credentials, documents, records, files, Confidential
Information, and equipment that is in your possession, custody, or control (the
foregoing, “Company Property”). You further represent and warrant that by no
later than thirty (30) days after the Separation Date, you shall permanently and
irrevocably delete, to the fullest extent permitted by law, any intangible
Company Property which exists or is stored (i) in any personal e-mail account;
(ii) in any personal “cloud” account; or (iii) on any personal computer, tablet,
cellular phone, smartphone or other electronic storage device, the foregoing of
which are accessible, controlled or owned by you (and not by the Company). You
agree to continue to adhere to those provisions of the Employment Letter which
addresses confidentiality, and agree that said provisions continue in full force
and effect.

 

 

 5 

 

 

8.                 Cooperation. Following the Separation Date, and in
consideration of the Severance Benefits, you agree to cooperate with the Company
in (a) responding to reasonable requests by the Company for information
concerning work performed or actions taken by you during your employment with
the Company or with regard to any matters about which you may have knowledge;
and (b) any investigation or review that may be performed by the Company or any
government authority or in connection with any litigation in which the Company
may become involved which relates to the business of the Company during the
period of your employment or events or occurrences about which you may have
knowledge. The Company will reimburse you for reasonable expenses incurred by
you in providing such cooperation. Moreover, upon service on you, or anyone
acting on your behalf, of any subpoena, order, directive, or other legal process
in any way relating to Immunomedics, you or your attorney shall immediately
notify Immunomedics in writing (unless prohibited to do so by law) of such
service and of the content of any testimony or information to be provided
pursuant to such a subpoena, order, directive or other legal process and within
two (2) business days send to the undersigned representative of Immunomedics via
email or overnight delivery (which expense shall be reimbursed by Immunomedics)
a copy of said documents served upon you. You agree to cooperate with
Immunomedics in any effort Immunomedics undertakes to obtain a protective order
or other remedy in connection with such subpoena, order, directive, or other
legal process.

 

9.                 Continuing Obligations. You agree to comply with all
obligations under the Employment Agreement that survive the Separation Date,
including but not limited to the obligations in Sections 5 (Confidentiality), 6
(Intellectual Property), 7 (Non-Competition), 8 (Non-Solicitation), and 9
(Non-Disparagement), as further clarified by Section 10 (General Provisions),
provided, however, that, notwithstanding the foregoing, provided that you
satisfy the Eligibility Requirement, the Company shall waive your obligations
under Section 7 (Non-Competition) of your Employment Agreement from and after
the Effective Date in accordance with Section 2(c) above (collectively, the
obligations of Sections 5, 6, 8, 9 and 10 of the Employment Agreement being the
“Continuing Obligations”). You understand and acknowledge that your right to the
Severance Benefits outlined herein is subject to your continued compliance with
the Continuing Obligations. The Company agrees to comply with Section 9 of the
Employment Agreement (Non-Disparagement).

 

10.               Non-Disclosure of Agreement. To the extent not having been
publicly disclosed by the Company, you agree not to disclose the terms, content,
or execution of this Agreement, except that you may disclose the terms of this
Agreement: (i) to your immediate family, attorney, and tax and financial
advisors, so long as such individuals agree to be bound by the confidential
nature of this Agreement, (ii) pursuant to a valid subpoena, court order,
regulatory request or other judicial, administrative or legal process or
otherwise as required by law, or (iii) for purposes of securing enforcement of
the terms and conditions of this Agreement. Nothing in this Agreement is
intended to or will preclude you from reporting, without any prior authorization
from or notification to Immunomedics, possible violations of federal law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, Congress, and
any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions of federal law or regulation.

 



 6 

 

 

11.              Contents of Agreement, Amendment, Interpretation.

 

(a)               This Agreement constitutes the entire agreement between
Immunomedics and you, and supersedes and cancels all prior written and oral
agreements, if any, between Immunomedics and you; provided, however, that
nothing in this Agreement will impair those of your obligations, under Section 9
above, which survive the Separation Date. You affirm that, in entering into this
Agreement, you are not relying upon any oral or written promise or statement
made by anyone at any time on behalf of Immunomedics.

 

(b)              This Agreement cannot be changed or modified except by a
writing signed by an authorized representative of Immunomedics and you.

 

(c)               The headings in this Agreement are for convenience only, and
both parties agree that they shall not be construed or interpreted to modify or
affect the construction or interpretation of any provision of this Agreement. In
the event that you die before all amounts and benefits due you under this
Agreement (including under Section 2 above) are paid to you, the remaining such
amounts shall be paid to your estate.

 

(d)              It is the desire and intent of the parties that the provisions
of this Agreement shall be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. In the event that any one or more of the provisions of this Agreement
shall be held to be invalid, illegal or unenforceable, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby; however, if the Release in Section 5 is held to be invalid,
illegal, or unenforceable, then you agree that (i) you will be required to enter
into a new agreement containing an enforceable release of all legally waivable
claims against the Company and the Released Parties; and (ii) the Severance
Benefits will constitute sufficient consideration for your entering into such
new agreement.

 

(e)               No waiver by either party of any breach by the other party of
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of any other provision or condition at the time or at
any prior or subsequent time.

 

12.              Miscellaneous.

 

(a)               This Agreement is binding upon and shall inure to the benefit
of your successors, assigns, heirs, executors, administrators, and legal
representatives, and shall be binding on and inure to the benefit of the
Company’s successors and assigns.

 



 7 

 

 

(b)               This Agreement may be executed in counterparts, each of which
will be deemed an original but all of which together will constitute one and the
same instrument, notwithstanding that all of the parties are not signatory to
the same counterpart. This Agreement may be executed either by original,
facsimile or electronic copy, each of which will be equally binding.

 

(c)               This Agreement shall be governed by and interpreted under the
laws of the State of New Jersey without giving effect to any conflicts-of-law
provisions or canons of construction that construe agreements against the
draftsperson. Each party hereby irrevocably submits to the exclusive
jurisdiction of the United States District Court located in New Jersey or any
state court located within such state, in respect of any claim arising out of or
relating to this Agreement or Executive’s employment with the Company. SUBJECT
TO APPLICABLE LAW, THE PARTIES HEREBY WAIVE ANY RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY DISPUTE ARISING FROM OR RELATING TO THIS AGREEMENT.

 

13.              Section 409A. Although the Company makes no guarantee with
respect to the tax treatment of payments hereunder, payments under this
Agreement are intended to either comply with, or be exempt from, the provisions
of the Internal Revenue Code Section 409A and the treasury regulations,
guidance, and exemptions promulgated thereunder (collectively, “Section 409A”)
so as not to subject you to the payment of any tax, interest, or penalty that
may be imposed under Section 409A. Notwithstanding the foregoing, the Company
shall have (i) no obligation to prevent, minimize, or make a gross-up payment to
offset any negative consequences to you under Section 409A and (ii) no liability
to you for any negative consequences if they arise.

 

14.              Review and Acknowledgment. By signing below, you acknowledge
that:

 

(a)               You have read this Agreement and understand its terms;

 

(b)               You are fully competent to sign this Agreement and do so
freely and voluntarily without any coercion or undue influence from anyone;

 

(c)               The payments and other consideration being provided to you are
of significant value and in addition to what you otherwise would be entitled to
receive from the Company, but for your execution of this Agreement;

 

(d)              By way of this Agreement, the Company has advised you of your
right to consult with an attorney of your choosing concerning the legal
significance of this Agreement prior to signing it;

 

(e)              You have been given 21 days to review and consider this letter
before signing it, though you may voluntarily sign it early. If you do not sign
this letter within 21 days, it shall have no effect. Any changes to this letter,
whether material or otherwise, will not re-start the 21 day period;

 

(f)               After signing this Agreement, you may revoke your acceptance
by delivering written notice by email of the election to the Company, Attn:
Jared Freedberg, General Counsel and Corporate Secretary, not later than 7 days
after the date you sign the Agreement. If not revoked within 7 days, this
Agreement will become fully effective and irrevocable on the eighth day after
the date you sign the Agreement. If you revoke your acceptance, you acknowledge
that this Agreement shall be null and void and you shall have no rights to
arrangements or benefits set forth above.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 



 8 

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 



  IMMUNOMEDICS, INC.         By: /s/ Jared Freedberg   Name: Jared Freedberg  
Title: General Counsel & Secretary         Date: May 27, 2020         HAROUT
SEMERJIAN         /s/ Harout Semerjian   Harout Semerjian         Date: May 27,
2020



 



 

 